DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 13 January 2022. Claims 1-2 and 8-16 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been fully considered. 
In view of the amendment to the title, the objection to the title is withdrawn. 
In view of the amendment to claim 1, none of the claims are presently subject to interpretation under 35 U.S.C. 112(f). 
The argument that the prior art of record does not, whether alone or in combination, disclose or teach every limitation recited by the amended claims is not persuasive. Accordingly, the rejections of the previous Office action are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,962,445 B2 (Pfeiffer et al., hereinafter "Pfeiffer") in view of the publication "Experimental Testing of a Traction Control System with On-Line Road Condition Estimation for Electric Vehicles" (Vasiljevic et al., hereinafter "Vasiljevic"). 

As to claim 1, Pfeiffer discloses a vehicle information calculation apparatus to be applied to a vehicle, the vehicle comprising a motor as a drive source and a detector configured to detect a contact force of a wheel of the vehicle (col 4 ln 6-7 - "FIG. 1 schematically shows a drive train test stand 1 for a drive train 2", col 4 ln 11-12 - "the drive train 2 comprises a drive unit 3, for example [...] an electric motor"), the vehicle information calculation apparatus comprising: 
	a storage (col 4 ln 47-49 - "The test stand automation unit 10 is designed, for example, as a computer, or as a network of cooperating computers, with the required software"); and 
	circuitry, when the wheel of the vehicle is in contact with a drum of a chassis dynamo and the wheel is rotating by a torque of the motor (col 4 ln 47-49, col 10 ln 13-20 - "the drive train 2 is arranged on the drive train test stand 1. [...] the real vehicle with vehicle wheels could be arranged on a roller on the drive train test stand 1. The dynamometer 8i would drive the roller and thus act indirectly on the drive train 2"), configured to: 
	acquire a first torque of the motor (col 4 ln 11-12 - "the drive train 2 comprises a drive unit 3, for example an [...] electric motor", col 5 ln 58-63 - "current values of the drive train 2 are measured on the drive train test stand 1, for example [...] an actual torque [...] of a side shaft 7a, 7b with a torque measuring unit", col 6 ln 43-58 - "The wheel model 21 could then, for example, be implemented as an equation of motion [...] with the following variables: moment of inertia of the simulated vehicle wheel J.sub.w, rotational acceleration [umlaut over .alpha.] with the rotation angle .alpha. (which can be measured, also as an analogous variable such as the speed), rolling resistance torque M.sub.y, longitudinal force F.sub.x, radius of the vehicle wheel r, a torque M.sub.R acting on the side shaft, for example, which is impressed by the drive unit 3 into the drive train 2"); 
	acquire a first angular acceleration of the motor (col 5 ln 58-61 - "current values of the drive train 2 are measured on the drive train test stand 1, for example an actual speed [...] of a dynamometer 8a, 8b with a speed measuring unit", col 6 ln 53-55 - "rotational acceleration [umlaut over .alpha.] with the rotation angle .alpha. (which can be measured, also as an analogous variable such as the speed)", col 6 ln 62-65 - "The mechanical connection between dynamometer 8a, 8b and side shaft 7a, 7b is generally regarded as [...] stiff, so that the angle of rotation .alpha. can be derived in most cases from the measured actual speed"); 
	acquire a coefficient of friction between the wheel and the drum (col 8 ln 4-9 - "the longitudinal force F.sub.Xi is calculated, which in turn is provided to the vehicle model 22. For this purpose, of course, required parameters, such as a current coefficient of adhesion between the route and tire 11 or a slip angle are also available"), 
	calculate an inertia moment of a rotating system of the vehicle including the wheel on a basis of the first torque, the first angular acceleration, the first contact force, and the coefficient of friction (Fig 3, col 6 ln 13-15 - "the wheel model 21 simulates the dynamics with the inertia of the vehicle wheel and with the forces/moments of the power transmission", col 6 ln 32-34 - "the tire 11 according to the selected coordinate system, a vertical force F.sub.z, a longitudinal force F.sub.x in the direction of the toe and a lateral force F.sub.y", col 6 ln 43-58, col 7 ln 54-58 - "In the vehicle model 22, the current vertical forces F.sub.zi are also calculated as tire contact forces on the vehicle wheels from the current acting statics (weight force) and dynamics (position, speed, acceleration in space) of the simulated vehicle", col 10 ln 13-20); and 
	store value of the calculated inertia moment or an information associated with the value of the calculated inertia moment to the storage (col 4 ln 47-49, col 4 ln 56-59 - "The connection between the test stand automation unit 10 and the components of the drive train 2 or the drive train test stand 1 can also take place via a data bus 14, for example a conventional vehicle bus").
	Vasiljevic teaches the limitations not expressly disclosed by Pfeiffer, namely: 
	acquire a first contact force of the wheel on a basis of signals outputted from the detector (pg 297 col 1 - "Wheel traction force is determined from the equation: [Equation (1)] where J.sub.w is wheel moment of inertia, .omega..sub.w is wheel angular velocity, T.sub.m is the torque generated by the motor, [...] R.sub.w is the radius of the wheel and F.sub.t is the wheel traction force, F.sub.z is surface reaction force", pg 297 col 2 - "All of the variables in (4) can be either measured or estimated. J.sub.w can be calculated off-line", pg 298 col 1 - "F.sub.z can be measured with force sensors mounted on the suspension system, or estimated from roll and pitch angles available from the IMU"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Pfeiffer and Vasiljevic, because each reference relates to testing equipment for wheeled vehicles. The combination would yield predictable results according to the teachings of Vasiljevic, because Pfeiffer suggests that other parameters of the tested vehicle can be measured, and Vasiljevic teaches measuring forces between the wheel and the surface using sensors. 

As to claim 2, the combination of Pfeiffer and Vasiljevic teaches the vehicle information calculation apparatus according to claim 1. 
	Pfeiffer further discloses wherein the circuitry is configured to calculate the inertia moment on a basis of a diameter of the wheel, in addition to the first torque, the first angular acceleration, the first contact force, and the first coefficient of friction (col 6 ln 43-58).

As to claim 8, the combination of Pfeiffer and Vasiljevic teaches the vehicle information calculation apparatus according to claim 1. 
	Vasiljevic further teaches wherein the coefficient of friction being a predetermined value acquired beforehand (pg 297 col 2 - "Equation (1) can be used to determine the current value of the friction coefficient between the tire and the road: [Equation (4)] All of the variables in (4) can be either measured or estimated").

As to claim 13, Pfeiffer discloses a vehicle information calculation method comprising: 
	acquiring a torque of a motor that drives a vehicle (col 4 ln 11-12, col 5 ln 58-63, col 6 ln 43-58); 
	acquiring an angular acceleration of the motor (col 5 ln 58-61, col 6 ln 53-55, col 6 ln 62-65); 
	calculating an inertia moment of a rotating system of the vehicle including the wheel on a basis of the torque, the angular acceleration, the contact force, and a coefficient of friction between the wheel of the vehicle and a drum of a chassis dynamo (Fig 3, col 6 ln 13-15, col 6 ln 32-34, col 6 ln 43-58, col 7 ln 54-58, col 10 ln 13-20), and 
	storing the calculated inertia moment to a storage of the vehicle (col 4 ln 47-49, col 4 ln 56-59). 
	Vasiljevic teaches the limitations not expressly disclosed by Pfeiffer, namely: 
	acquiring a contact force of a wheel of the vehicle (pg 297 col 1, pg 297 col 2, pg 298 col 1). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 14, Pfeiffer discloses a vehicle control apparatus to be provided in a vehicle including a motor as a drive source, the vehicle control apparatus comprising: 
	a storage comprising a memory including an inertia moment of a rotating system stored therein, the rotating system including a wheel to be driven by the motor (Fig 3, col 4 ln 11-12, col 4 ln 47-49, col 4 ln 56-59, col 6 ln 13-15, col 6 ln 43-58). 
	Vasiljevic teaches the limitations not expressly disclosed by Pfeiffer, namely: 
	a controller configured to control behavior of the vehicle on a basis of the inertia moment stored in the storage, the inertia moment having a value calculated, when the wheel of the vehicle is in contact with a drum of a chassis dynamo and the wheel is rotating by a torque of the motor, on a basis of the torque of the motor, an angular acceleration of the motor, a contact force of the wheel, and a coefficient of friction between the wheel and the drum (pg 296 col 1-2 - "The road condition estimator uses data measured by the car sensors like motor encoders, the inertial measurement unit, the global positioning system and others. The main goal of the real-time estimation is calculation of the optimal values of the slip ratio and the friction coefficient. The traction control system limits the torque reference in case reference set by the driver causes the slip ratio to increase over the optimal value. In that case the proposed algorithm sets the reference calculated by the slip ratio controller instead of the one induced by the driver", pg 297 col 1-pg 298 col 1). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 15, the combination of Pfeiffer and Vasiljevic teaches the vehicle control apparatus according to claim 14. 
	Vasiljevic further teaches wherein the controller is configured to calculate an actual coefficient of friction between the wheel and the contact surface on a basis of the stored inertia moment, and perform control regarding a driving force of the vehicle on a basis of the calculated coefficient of friction (pg 296 col 1-2, pg 297 col 1-pg 298 col 1).

As to claim 16, the combination of Pfeiffer and Vasiljevic teaches the vehicle information calculation apparatus according to claim 1. 
	Vasiljevic further teaches wherein, when the vehicle is traveling and the storage is storing the value of the calculated inertia moment or the information associated with the value of the calculated inertia moment or the information associated with the value of the calculated inertia moment (pg 296 col 1-2 - "The road condition estimator uses data measured by the car sensors like motor encoders, the inertial measurement unit, the global positioning system and others. The main goal of the real-time estimation is calculation of the optimal values of the slip ratio and the friction coefficient. The traction control system limits the torque reference in case reference set by the driver causes the slip ratio to increase over the optimal value. In that case the proposed algorithm sets the reference calculated by the slip ratio controller instead of the one induced by the driver"), the circuitry is further configured to: 
	acquire a second torque of the motor (pg 297 col 2 - "All of the variables in (4) can be either measured or estimated"); 
	acquire a second angular acceleration of the motor (pg 297 col 2); 
	acquire a second contact force of the wheel on a basis of the signals outputted from the detector (pg 297 col 2); 
	read the stored value of the calculated inertia moment or the stored information associated with the value of the calculated inertia moment from the storage (pg 297 col 2 - "All of the variables in (4) can be either measured or estimated. J.sub.w can be calculated off-line"); 
	calculate an actual coefficient of friction between the wheel and a contact surface on a basis of second torque, the second angular acceleration, the second contact force, and the stored value of the calculated inertia moment or the stored information associated with the value of the calculated inertia moment (pg 297 col 2 - "Equation (1) can be used to determine the current value of the friction coefficient between the tire and the road: [Equation (4)] All of the variables in (4) can be either measured or estimated"); and 
	perform control regarding a driving force of the vehicle on a basis of the calculated actual coefficient of friction (pg 296 col 1-2, pg 297 col 1-pg 298 col 1). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Vasiljevic and US 7,963,158 B2 (Mizone et al., hereinafter "Mizone"). 

As to claim 9, the combination of Pfeiffer and Vasiljevic teaches the vehicle information calculation apparatus according to claim 1. 
	Mizone teaches the limitations not taught by the combination of Pfeiffer and Vasiljevic, namely: 
	the circuitry configured to detect, on a basis of a ratio of a rotational distance of the drum with respect to a travel distance of the wheel, a first error in a case where the ratio is outside of a first predetermined range (col 5 ln 48-50 - "it is possible to calculate the slip ratio Rs based on the drum speed Vd and the tire rotational frequency Nt, in association with every measurement time point", col 5 ln 55-58 - "At the time of applying the linear regression, the correlation R.sup.2 can also be calculated, so that it is possible to determine whether or not the measurement result is normal").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Pfeiffer and Mizone, because each reference relates to systems for measuring tire characteristics. The combination would yield predictable results according to the teachings of Mizone, by analyzing the measured characteristics to determine whether the measurements are plausible. 

As to claim 10, the combination of Pfeiffer, Vasiljevic, and Mizone teaches the vehicle information calculation apparatus according to claim 9. 
	Mizone further teaches wherein, in a case where the circuitry has detected the first error, the calculated inertia moment (col 7 ln 18-20 - "Abnormal measurement results are removed, and the tire driving stiffness Kx is obtained only from normal measurement results").

As to claim 11, the combination of Pfeiffer and Vasiljevic teaches the vehicle information calculation apparatus according to claim 1. 
	Mizone teaches the limitations not taught by the combination of Pfeiffer and Vasiljevic, namely: 
	the circuitry configured to detect, on a basis of a relationship between the angular acceleration and a longitudinal force that is applied to the wheel, a second error in a case where a ratio of the angular acceleration with respect to the longitudinal force is outside of a second predetermined range (col 5 ln 44-53 - "the drum speed Vd, the tire rotational frequency Nt, the tangential force Fx and the tire load Fz can be read out from the tire driving stiffness measuring apparatus 10, in association with every measurement time point [...] A linear regression is performed on measured data, based on the formula Fx=Kx.times.Rs+RR used for expressing the relation between the tangential force Fx and the slip ratio Rs").
	See claim 9 for a statement of an obviousness rationale. 

As to claim 12, the combination of Pfeiffer, Vasiljevic, and Mizone teaches the vehicle information calculation apparatus according to claim 11. 
	wherein, in a case where the circuitry has detected the second error, the circuitry discards the calculated inertia moment (col 7 ln 18-20).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669